DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first fuel storage portion in claim 1, which is being interpreted as element 46 in figure 4, as described on page 11 of the specification.
a fuel supply device in claim 1, which is being interpreted as a carburetor 6 in figure 1, as described on page 8 of the specification.
a fuel accumulation portion in claim 1, which is being interpreted as element 52 in figure 4, as described on page 12 of the specification.
a blow-back prevention piece in claim 2, which is being interpreted as element 48 in figure 5, as described on page 11 of the specification.
a closing member in claim 3, which is being interpreted as a blow-back suppression plate 66 of figure 4, as described on page 15 of the specification.
a blow-back suppression portion in claim 6, which is being interpreted as element 69 of figure 3, as described on page 14 of the specification.
an air-intake passage portion in claim 6, which is being interpreted as element 70 of figure 2, as described on page 15 of the specification.
a second fuel storage portion in claim 8, which is being interpreted as element 50 on figure 5, as described on page 11 of the specification.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6-8 recite the limitation "the cleaner case" five times throughout the three claims.  There is insufficient antecedent basis for this limitation in the claim because these claims do not depend from claim 3, which provides antecedent basis for the cleaner case.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fukushima et al. (PG Pub 2013/0098325).

Regarding claim 1, Fukushima teaches a structure for suctioning back blow-back fuel (figure 5), the structure comprising:
a first fuel storage portion (figure 5, the part of element 31 inserted into element 40) disposed on an upstream side of a fuel supply device (shown on figure 3, element 15) of an engine (shown on figure 3, element 1) and contiguous with an air-intake passage (figure 5, element 20) of the fuel supply device (paragraph 64 describes the fuel supply device 15 which would be applicable to figure 5);
a suction-back passage (figure 5, element 31; paragraph 85) through which fuel accumulated in an air cleaner (shown on figure 3, element 16; paragraph 71 describes element 29 which would be applicable to figure 5) is suctioned back into the air-intake passage (paragraph 86); and
a blow-back suppression plate (paragraph 69 describes the blow back suppression plate; figure 3, element 27; paragraph 87, last sentence relates to figure 5 and states “though the preventive plate 27 (FIGS. 1 to 4) is not illustrated in this exemplary embodiment, the preventive plate 27 may be provided as necessary”.  Therefore, Fukushima would explicitly allow the blow-back suppression plate to be used on the engine of figure 5.) disposed between a filter element (paragraph 67 describes the filter element which would be applicable to figure 5) of the air cleaner and the first fuel storage portion (figure 3, element 27 is between elements 29 and 16 and these elements are applicable to figure 5) and configured to suppress blow-back from the air-intake passage (paragraphs 69-71), 
wherein the suction-back passage allows communication between a fuel accumulation portion (figure 5, element 29) in the air cleaner and a suction-back port (figure 5, element 40) formed in the first fuel storage portion (paragraphs 85-87).

Regarding claim 5, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 3, wherein an area of the suction-back port is set to be sufficiently smaller than a cross-sectional area of the suction-back passage such that a suction effect due to intake air flowing in the air-

Regarding claim 7, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 1, wherein 
the fuel accumulation portion (figures 3 and 5, element 29) is formed at a lower part in the cleaner case (figures 3 and 5, element 23) so as to be located between the cleaner case and the blow-back suppression plate (figure 3, element 27; paragraph 71; paragraph 87 of Fukushima states that “though the preventive plate 27 (FIGS. 1 to 4) is not illustrated in this exemplary embodiment, the preventive plate 27 may be provided as necessary”.  Therefore, Fukushima would explicitly allow the blow-back suppression plate to be used on the engine of figure 5.), and 
an inlet of the suction-back passage is formed in the fuel accumulation portion (figure 5, element 31 inlet is in element 29; paragraph 86).

Regarding claim 8, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 1, wherein 
the first fuel storage portion projects upstream from the inlet, of the air-intake passage, which is formed in the cleaner case (figure 5, element 31 at 40 is upstream of 26, element 26 is formed in element 23), 
a second fuel storage portion is formed on the cleaner case so as to extend along a part of a peripheral edge of the inlet of the air-intake passage (paragraph 85; figure 5, element 39), and
the second fuel storage portion is contiguous with a side edge, of the first fuel storage portion, that extends along a direction of a flow of intake air (figure 5, element 39 extends along the outlet edge of element 31 at 40 which is the first fuel storage portion).

Regarding claim 9, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 1, wherein 

the carburetor includes an air path (figure 5, element 20; paragraph 64 also describes figure 5) and an air-fuel mixture path (figure 5, element 19; paragraph 64 also describes figure 5), and
the suction-back port communicates with the air-fuel mixture path (paragraph 86; figure 5, element 39 communicates with element 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (PG Pub 2013/0098325).

Regarding claim 2, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 1.

The fifth embodiment of Fukushima is silent as to the structure further comprising a blow-back prevention piece formed at an upstream-side end of the first fuel storage portion, and the blow-back prevention piece being opposed to an inlet of the air-intake passage and configured to prevent blow-back from the air-intake passage. 

The seventh embodiment of Fukushima teaches the structure further comprising 
a blow-back prevention piece formed at an upstream-side end of the first fuel storage portion (figure 8a and 8b, element 202; paragraph 98), 


It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the blow-back prevention piece from the engine of the seventh embodiment of Fukushima on the engine of the fifth embodiment of Fukushima since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, paragraph 69, which also applies to the fifth embodiment, states that “A choke plate may be advanceably and retractably provided between the preventive plate 27 and the mixture-side opening 25 to open/close the respective openings 25 and 26 as necessary.”  This choke plate is shown in figures 8a and 8b as element 202 as noted above, and applying this choke plate to the air intake passage would improve the fifth embodiment of Fukushima by allowing the engine to prevent backflow when the choke plate is acting as a blow-back prevention piece.  Therefore, as Fukushima explicitly states, the blow-back prevention piece may be used on the other embodiments, specifically the fifth embodiment, of Fukushima.

Regarding claim 3, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 1, wherein 
the air cleaner (figure 5, element 16) includes a cleaner case (figure 5, element 23) connected to the fuel supply device (paragraph 85), and 
a cleaner cap (figure 5, element 24) covering the cleaner case and the filter element (paragraph 67), and
the suction-back passage (figure 5, element 31) is surrounded by:
the cleaner case (figure 5, element 23); and
a pair of projecting walls formed so as to be integrated with the cleaner case (figure 5, the walls surrounding element 25).

The fifth embodiment of Fukushima is silent as to the structure including a closing member which is in contact with tip ends of the pair of projecting walls.

The seventh embodiment of Fukushima teaches that the structure includes a closing member which is in contact with tip ends of the pair of projecting walls (paragraph 98; figure 8a and 8b, element 202).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the closing member from the engine of the seventh embodiment of Fukushima on the engine of the fifth embodiment of Fukushima since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, paragraph 69, which also applies to the fifth embodiment, states that “A choke plate may be advanceably and retractably provided between the preventive plate 27 and the mixture-side opening 25 to open/close the respective openings 25 and 26 as necessary.”  This choke plate is shown in figures 8a and 8b as element 202 as noted above, and applying this choke plate to the air intake passage would improve the fifth embodiment of Fukushima by allowing the engine to prevent backflow when the choke plate is acting as the closing member of the suction-back passage.  Therefore, Fukushima explicitly states that a closing member may be used on the other embodiments, specifically the fifth embodiments, of Fukushima.

Regarding claim 4, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 3.  

The fifth embodiment of Fukushima is silent as to wherein the closing member is formed by the blow-back suppression plate attached to the cleaner case.

The seventh embodiment of Fukushima teaches the structure wherein the closing member is formed by the blow-back suppression plate attached to the cleaner case (paragraph 98; figures 8a and 8b, element 202 attaches to element 128).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the closing member from the engine of the seventh embodiment of Fukushima on the engine of the fifth embodiment of Fukushima since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, paragraph 69, which also applies to the fifth embodiment, states that “A choke plate may be advanceably and retractably provided between the preventive plate 27 and the mixture-side opening 25 to open/close the respective openings 25 and 26 as necessary.”  This choke plate is shown in figures 8a and 8b as element 202 as noted above, and applying this choke plate to the air intake passage would improve the fifth embodiment of Fukushima by allowing the engine to prevent backflow when the choke plate is acting as the closing member of the suction-back passage.  Therefore, Fukushima explicitly states that a closing member may be used on the other embodiments, specifically the fifth embodiments, of Fukushima.

Regarding claim 6, Fukushima teaches the structure for suctioning back blow-back fuel as claimed in claim 1, wherein the blow-back suppression plate includes:
a blow-back suppression portion configured to suppress the blow-back (paragraph 69); and
an air-intake passage portion through which intake air is allowed pass (paragraphs 68-69; figure 5, element 19), and 
the blow-back suppression plate is configured to be detachably fastened to the cleaner case (figure 3, element 27 is bolted to element 23).  

The fifth embodiment of Fukushima is silent as to the blow-back suppression plate being configured to cover the inlet of the air-intake passage.

The seventh embodiment of Fukushima teaches the blow-back suppression plate being configured to cover the inlet of the air-intake passage (figure 8a and 8b, element 202 covers element 138).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the blow-back prevention piece from the engine of the seventh embodiment of Fukushima on the engine of the fifth embodiment of Fukushima since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, paragraph 69, which also applies to the fifth embodiment, states that “A choke plate may be advanceably and retractably provided between the preventive plate 27 and the mixture-side opening 25 to open/close the respective openings 25 and 26 as necessary.”  This choke plate is shown in figures 8a and 8b as element 202 as noted above, and applying this choke plate to the air intake passage would improve the fifth embodiment of Fukushima by allowing the engine to prevent backflow when the choke plate is acting as a blow-back prevention piece.  Therefore, as Fukushima explicitly states, the blow-back prevention piece may be used on the other embodiments, specifically the fifth embodiment, of Fukushima.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747